Title: To John Adams from Richard Thomas, 17 January 1801
From: Thomas, Richard
To: Adams, John



Sir
Washington Jany 17th 1801—

I take the Liberty to hint to you, my Wishes in favour of a Friend & Colleague—Mr John W. Kittera of Pennsylvania after Serving in the House of Representatives Eight or Ten years—to the great Sacrifice of his Professional emoluments, has now, declin’d his Seat.—and being advanc’d to that time of Life that opposes descending into the Minutia of the business of the Law—and also of an Age that Matures the Judgment and understanding—woud, I believe, be pleas’d with an Appointment in a Line, Consonant to his Professional Education, & Attainments.
If any station of that nature shou’d Open, and your Judgment & Good Opinion of Mr Kittera Coincides—Your thinking of him, wou’d confer an Obligation, and command the kindest regard from / Your Respectful Wellwisher & Friend—


Richard Thomas.